DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Applicant argument in claim 1 is that the prior art does not teach 
“determining a value for each of said access points with which said terminal wishes to pair, said value for a given access point being representative of the capability of said access point to complete the pairing of said terminal”,
 	“wherein said method being characterized in that said value for a given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points”
The examiner respectfully disagrees for several reasons.  Firstly, the examiner must give each claim its broadest, reasonable interpretation.
1.  The examiner first notes that the claims do not empirically define that the “value for each of said access points” must be.

2.  The examiner notes that the claims do not empirically define how the examiner MUST interpret the term "value…representative".

 	Shen clearly teaches “determining a value for each of said access points with which said terminal wishes to pair, said value for a given access point being representative of the capability of said access point to complete the pairing of said terminal (Para [0027], [0037] teach determine transmit power for the access point wherein the access point transmit power to provide a target level of coverage for the mobile device to be pair/served.  Further, the access point contain a transmit power controller that calculated/function the transmit power).
[0027] The disclosure relates in some aspects to determining transmit power for an access point based on categorization of access terminals associated with that access point. For example, access terminals associated with an access point may be categorized as 1) access terminals that need to be served by the access point; 2) access terminals that need to be protected from the access point; and 3) other access terminals. The transmit power to be used by the access point is determined via a compromise between the needs of these competing access terminals. For example, transmit power may initially be set to provide a target level of coverage for the access terminals that need to be served by the access point. The transmit power may then be adjusted to protect the other access terminals, if needed.

[0037] In the example of FIG. 1, the access point 106 includes a transmit power controller 112 that specifies transmit power for the access point 106 based on access terminal (AT) generated information 114 and 116 received from the access terminals 102 and 104, respectively. The information 114 and 116 may include, for example, measurement report messages, cell update messages, and registration messages. The transmit power controller 112 categorizes the access terminals based on the received information to identify, for example, access terminals that should be served by the access point, access terminals that should be specifically protected from transmissions by the access point, and other access terminals. The transmit power controller 112 then calculates the transmit power for the access point 106 taking these categories into account. Additional details regarding the received information, the categorization, and the transmit power calculation are set forth below.


	The examiner introduce Koo for meet the limitation of “delay of the first pairing request detected by said access point with respect to the first pairing request detected” (Abstract, Paragraphs [0023] teach the  wireless communication terminal request connected to an access point and determine that the access point is in the list of delay access point and when the access point is available the wireless terminal switches connection from mobile communication network to the access point).
 	A wireless communication terminal according to the present invention, if it is found that an access point (AP) is available from searching a wireless communication network, for example, a Wi-Fi network, checks whether the AP is registered in a list of delay access points. If the access point in included in the list of delayed access points, the wireless communication terminal re-searches the Wi-Fi network after a predetermined waiting time is passed. If the AP is unavailable, connection to a current mobile communication network is maintained whereas, if the AP is still available, the wireless communication terminal switches connection from a mobile communication network to the AP. If not registered in a list of delayed access point, the wireless communication terminal immediately switches connection from a mobile communication network to the AP without the waiting time.
	
[0023] In one embodiment of the present invention, the delayed selective connection switching operation may further comprise: an operation of constructing display of the wireless communication terminal, once the predetermined waiting time gets started, through which a user request a connection to the wireless communication network; and an operation of switching connection of the wireless communication terminal to the wireless communication network regardless of whether the waiting time expires, if a connection request is made by a user.

[0026] In one embodiment of the present invention, the delayed selective connection switching operation may further comprises an operation of, if another access point rather than the  access point showing signal strength greater than a predetermined threshold level is found from the re-searching, checking whether the another  access point is registered in the  access point list, and according to the checking result, delaying determination on whether to  connect to the another  access point or switching connection of the wireless communication terminal from another wireless communication network to the another access point.


For the above reasons the rejections are maintained as repeated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2015/0063223 A1) in view of Wong et al. (US 11,240,746 B1) and further view of Koo et al. (US 2015/0296450 A1).
 	Regarding claims 1, 5, 9 and 13. (Currently Amended) Shen teaches  method for pairing a terminal with an access point in a wireless communication network, said network comprising a plurality of access points that are centrally coordinated by a manager device, said method comprising the following steps executed by said manager device:
 	-receiving a message from at least one access point of said plurality of access points comprising information indicating that said terminal wishes to pair with said access point (Paragraph [0045], fig.1 Illustrate and teach access point 106 received message from access terminal/UE 102 that attempt to connect/communicate with access point);
 			
    PNG
    media_image1.png
    271
    350
    media_image1.png
    Greyscale

 	-determining a value for each of said access points with which said terminal wishes to pair, said value for a given access point being representative of the capability of said access point to complete the pairing of said terminal (Paragraph [0010], [0027], [0034] teach determine power/value transmit for the access point).
	Shen is silent on
- selecting the access point having an optimal value;
- sending a message to said selected access point indicating to initiate a pairing session with said terminal and a stop message to unselected access points,
wherein said method being characterized in that said value for a given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points.
	In an analogous art, Wong teaches
- selecting the access point having an optimal value (Col.3, lines 1-3, Col.21, lines 4-6 teach selecting access point having an optimal value);
- sending a message to said selected access point indicating to initiate a pairing session with said terminal (Col.2, lines 11-13, 25-40, Col.8. lines 18-24 teach transmitting message through node and selecting an available access point for communication with device);
 	stop message to unselected access points (Col.13, lines 38-49, Col14, lines 1-10 teach transmit a disassociated to access point and network device terminate associated with access points as read unselected access points).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shen with Wong’s system such that selecting the access point having an optimal value, selected access point indicating to initiate a pairing session with said terminal and stop message to unselected access points in order to provide an efficiency communication and saving cost  to the user of the mobile device.
	However, the combination of Shen and Wong are silent on
 	wherein said method being characterized in that said value for a given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points.
 	In an analogues  art, Koo teaches
 	wherein said method being characterized in that said value for a given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points (Paragraphs [0023], [0026], [0074-0076] teach delay connection when the user request a connection).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shen and Wong with Koo’s system such that given access point is a function of the delay of the first pairing request detected by said access point with respect to the first pairing request detected over all of said access points in order to provide a quality connection and maintain communication that connected to the access point.

  	Regarding claim 18. Shen, Wong and Koo teach a none-transitory recording medium on which instruction are store for the implementation, by a device, of the method s claimed in claim 1, Shen teaches when said instruction are executed by a computing unit of said device (Paragraph [0012])

Allowable Subject Matter
Claims 2-4, 6-8, 10-12  and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIET M DOAN/Primary Examiner, Art Unit 2641